
	
		II
		111th CONGRESS
		1st Session
		S. 487
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2009
			Mr. Harkin (for himself,
			 Mr. Specter, Mr. Kennedy, Mr.
			 Hatch, Mrs. Feinstein, and
			 Mr. Reid) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for
		  human embryonic stem cell research.
	
	
		1.Short titleThis Act may be cited as the
			 Stem Cell Research Enhancement Act of
			 2009.
		2.Human embryonic
			 stem cell researchPart H of
			 title IV of the Public Health Service
			 Act (42 U.S.C. 289 et seq.) is amended by inserting after section
			 498C the following:
			
				498D.Human
				embryonic stem cell research
					(a)In
				generalNotwithstanding any other provision of law (including any
				regulation or guidance), the Secretary shall conduct and support research that
				utilizes human embryonic stem cells in accordance with this section (regardless
				of the date on which the stem cells were derived from a human embryo).
					(b)Ethical
				requirementsHuman embryonic stem cells shall be eligible for use
				in any research conducted or supported by the Secretary if the cells meet each
				of the following:
						(1)The stem cells
				were derived from human embryos that have been donated from in vitro
				fertilization clinics, were created for the purposes of fertility treatment,
				and were in excess of the clinical need of the individuals seeking such
				treatment.
						(2)Prior to the
				consideration of embryo donation and through consultation with the individuals
				seeking fertility treatment, it was determined that the embryos would never be
				implanted in a woman and would otherwise be discarded.
						(3)The individuals
				seeking fertility treatment donated the embryos with written informed consent
				and without receiving any financial or other inducements to make the
				donation.
						(c)GuidelinesNot
				later than 60 days after the date of the enactment of this section, the
				Secretary, in consultation with the Director of NIH, shall issue final
				guidelines to carry out this section.
					(d)Reporting
				requirementsThe Secretary shall annually prepare and submit to
				the appropriate committees of the Congress a report describing the activities
				carried out under this section during the preceding fiscal year, and including
				a description of whether and to what extent research under subsection (a) has
				been conducted in accordance with this
				section.
					.
		3.Alternative
			 human pluripotent stem cell researchPart H of title IV of the
			 Public Health Service Act (42 U.S.C.
			 284 et seq.), as amended by section 2, is further amended by inserting after
			 section 498D the following:
			
				498E.Alternative
				human pluripotent stem cell research
					(a)In
				generalIn accordance with section 492, the Secretary shall
				conduct and support basic and applied research to develop techniques for the
				isolation, derivation, production, or testing of stem cells that, like
				embryonic stem cells, are capable of producing all or almost all of the cell
				types of the developing body and may result in improved understanding of or
				treatments for diseases and other adverse health conditions, but are not
				derived from a human embryo.
					(b)GuidelinesNot
				later than 90 days after the date of the enactment of this section, the
				Secretary, after consultation with the Director of NIH, shall issue final
				guidelines to implement subsection (a), that—
						(1)provide guidance
				concerning the next steps required for additional research, which shall include
				a determination of the extent to which specific techniques may require
				additional basic or animal research to ensure that any research involving human
				cells using these techniques would clearly be consistent with the standards
				established under this section;
						(2)prioritize
				research with the greatest potential for near-term clinical benefit; and
						(3)consistent with
				subsection (a), take into account techniques outlined by the President's
				Council on Bioethics and any other appropriate techniques and research.
						(c)Reporting
				requirementsNot later than January 1 of each year, the Secretary
				shall prepare and submit to the appropriate committees of the Congress a report
				describing the activities carried out under this section during the fiscal
				year, including a description of the research conducted under this
				section.
					(d)Rule of
				constructionNothing in this section shall be construed to affect
				any policy, guideline, or regulation regarding embryonic stem cell research,
				human cloning by somatic cell nuclear transfer, or any other research not
				specifically authorized by this section.
					(e)Definition
						(1)In
				generalIn this section, the term human embryo shall
				have the meaning given such term in the applicable appropriations Act.
						(2)Applicable
				actFor purposes of paragraph (1), the term applicable
				appropriations Act means, with respect to the fiscal year in which
				research is to be conducted or supported under this section, the Act making
				appropriations for the Department of Health and Human Services for such fiscal
				year, except that if the Act for such fiscal year does not contain the term
				referred to in paragraph (1), the Act for the previous fiscal year shall be
				deemed to be the applicable appropriations Act.
						(f)Authorization
				of appropriationsThere is authorized to be appropriated such
				sums as may be necessary for each of fiscal years 2010 through 2012, to carry
				out this
				section.
					.
		
